James Gibson, J.
Motion by plaintiff Pyramid Service Co. (1) for reargument of motion decided March 17, 1977 (Flushing Nat. Bank v Municipal Assistance Corp. [Pyramid Serv. Co.], 89 Misc 2d 342); and (2) for partial summary judgment.
(1)
The papers present no basis for reargument and the motion therefor is denied.
(2)
Although the additional application is, in terms, for partial summary judgment, the moving affidavit, though manifestly insufficient under CPLR 3212 (subd [b]) makes it clear that the purpose is to relitigate the issue of interest rate heretofore decided (Flushing Nat. Bank v Municipal Assistance Corp., NYLJ, March 7, 1977, p 11, col 2), a decision to which this court continues to adhere.
Further, and as was noted by the decision of this plaintiff’s prior application (89 Misc 2d 342, supra), the Court of Appeals remittitur affords noteholders a swift and efficacious remedy well within the scope of the summary judgment procedure provided by statute (CPLR 3212) and one which serves to simplify and accelerate, rather than to abrogate, that procedure. As of April 29, 1977, some 12,639 noteholders had resorted to the simplified, more expeditious procedure fashioned by the court. In the 18-day period ended April 29, 1977, no less than 4,371 noteholders recovered judgments; and judgments are presently being entered at the rate of approximately 400 per day. Obviously, no such progress would have been possible had even a small proportion of the 12,639 claimants elected to ignore the remedy adopted for their benefit and proceeded, instead, by separate, individual actions at law and concomitant motions for summary judgment; and the ensuing delay would penalize all claimants and benefit none, including plaintiff.
*785Motion for summary judgment denied.